                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD UNDERWOOD                          )
FULLARD,                                    )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )              1:21CV416
                                            )
C.K. ROBERTSON,                             )
                                            )
                      Defendant(s).         )

                                           ORDER

       The Order and Recommendation of the United States Magistrate Judge was filed with

the court in accordance with 28 U.S.C. § 636(b) and, on May 27, 2021, was served on the

parties in this action. Plaintiff filed objections to the Recommendation. (ECF No. 5.)

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.         The court therefore adopts the Magistrate Judge’s

recommendation.

       Plaintiff also filed a new application to proceed in forma pauperis. (See ECF No. 6.) In

forma pauperis status was previously granted for the sole purpose of entering the Order and

Recommendation of the United States Magistrate Judge. (See ECF No. 3 at 2.) Plaintiff’s

current application to proceed in forma pauperis will be denied in light of the Court’s dismissal

of Plaintiff’s Complaint. Accordingly,

       IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

pauperis, (ECF No. 6), is DENIED.
       IT IS FURTHER ORDERED this action is FILED and DISMISSED sua sponte

without prejudice to Plaintiff filing a new complaint, on the proper § 1983 forms, and

accompanied by the $402.00 filing fee.

       A judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 8th day of July 2021.

                                          /s/ Loretta C. Biggs
                                          United States District Judge




                                            2
